Case 18-55697-lrc     Doc 416    Filed 08/23/21 Entered 08/23/21 10:34:07         Desc Main
                                 Document     Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: August 23, 2021
                                                       _____________________________________
                                                                  Lisa Ritchey Craig
                                                             U.S. Bankruptcy Court Judge

 _______________________________________________________________


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

IN THE MATTER OF:                                 )      CASE NUMBER
                                                  )
                                                  )
CASSANDRA JOHNSON LANDRY,                         )      18-55697-LRC
                                                  )
       Debtor.                                    )      IN PROCEEDINGS UNDER
                                                  )      CHAPTER 7 OF THE
                                                  )      BANKRUPTCY CODE

                                          ORDER

       This matter comes before the Court on Debtor’s Amended Objection to Claim No.

12 (Doc. 408, the “Objection”), filed by the Debtor against Bank of America (“Creditor”).

On May 18, 2021, Debtor filed an Objection to the Claim (Doc. 369), which failed to state

a claim and was improperly served on the Creditor. The Court provided Debtor with an

opportunity to amend her objection and perfect service on or before July 16, 2021 (Doc.

393, the “Order”). Though timely filed and properly served, the Objection still fails to state

a claim upon which relief can be granted and, therefore, must be denied.
Case 18-55697-lrc    Doc 416    Filed 08/23/21 Entered 08/23/21 10:34:07        Desc Main
                                Document     Page 2 of 3




       Debtor objects to the Claim No. 12 (the “Claim”) on the basis that she has “never

had two credit cards at Bank of America” and that she continues to question the validity of

the Claim. The Claim complies with Federal Rule of Bankruptcy Procedure 3001 and,

therefore, it is “prima facie evidence of the validity and amount of” Creditor’s claim. FED.

R. BANK. P. 3001(f). Where a debtor’s objection fails to overcome the presumption of

validity, it should be denied. See In re Watson, 2015 U.S. App. LEXIS 9158, at *13 (11th

Cir. 2015). Debtor’s mere contention that she has “never had two credit cards” with

Creditor does not provide enough facts to rebut the Claim’s validity.

       As the Objection has failed to raise any legitimate issues with the Claim, it is

insufficient to rebut the prima facie evidence of the validity and amount of the Claim and

fails to sufficiently place Creditor on notice as to the basis upon which Debtor objects to

the Claim.

       For these reasons, the Court finds that the Objection must be, and hereby is,

DENIED with prejudice.

                                 END OF DOCUMENT

Distribution List

Cassandra Johnson Landry
P.O. Box 1275
Grayson, GA 30017

Herbert C. Broadfoot, II
Herbert C. Broadfoot II, PC
Buckhead Centre - Suite 555
2964 Peachtree Road, NW
Atlanta, GA 30305
                                             2
Case 18-55697-lrc   Doc 416   Filed 08/23/21 Entered 08/23/21 10:34:07   Desc Main
                              Document     Page 3 of 3




S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

Rebecca L. Simon
Assistant Vice President
Bank of America, N.A.
P.O. Box 982284
El Paso, TX 79998




                                         3
